Citation Nr: 0532628	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased ratings for the service-connected 
post-traumatic stress disorder (PTSD), initially rated as 10 
percent disabling following the grant of service connection 
from July 17, 1998; rated as 30 percent disabling from 
January 25, 2002; and rated as 50 percent disabling from 
February 1, 2005.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision in 
which the Montgomery, Alabama Department of Veterans Affairs 
(VA) Regional Office (RO) granted entitlement to service 
connection for PTSD and awarded an initial rating of 10 
percent, effective from July 17, 1998.  The veteran disagreed 
and appealed.  In an October 2002 rating decision, the RO 
awarded an increased rating of 30 percent for the service-
connected PTSD, effective from January 25, 2002.  

In May 2003, the veteran testified at a personal hearing via 
video conference at the RO before the undersigned Veterans 
Law Judge sitting in Washington, DC.  A transcript of his 
testimony is associated with the claims file.  

The case was remanded in October 2003 for additional 
development.  In a May 2005 rating decision, the veteran's 
PTSD rating was increased to 50 percent, effective from 
February 1, 2005.  The case was thereafter returned to the 
Board for further appellate review.  

As the awards of increased evaluations to 30 percent, and 
then to 50 percent were not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).




FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that prior to January 25, 2002, the veteran's 
service-connected PTSD was manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as chronic sleep impairment, depression, 
anxiety, difficulty in understanding complex commands, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Since January 25, 2002, the competent and probative 
medical evidence of record has demonstrated that the 
veteran's service-connected PTSD increased in severity, 
manifested by occupational and social impairment in most 
areas, due to such symptoms as near-continuous panic and/or 
depression, impaired impulse control, difficulty in adapting 
to stressful circumstances, chronic sleep impairment, 
paranoia, frequent flashbacks and nightmares, irritability, 
and an inability to establish and maintain effective 
relationships.  

3.  Total occupational and social impairment manifested by 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place and/or memory loss for names 
of close relatives or own name has never been shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 50 percent 
rating for the service-connected PTSD have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2005).

2.  Since January 25, 2002, the criteria for the assignment 
of a 70 percent rating, but no higher, for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The VA notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in a 
notification letter following the passage of the VCAA, dated 
in April 2004.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  That VCAA letter, along with a subsequent letter 
sent in February 2005, notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The veteran 
was also requested to submit any evidence in his possession 
that he felt would support his appeal.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the VA described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Furthermore, a VCAA letter that is adequate for the service 
connection issue is adequate if there is a notice of 
disagreement to the assigned evaluation.  The RO does not 
bifurcate the issues, rather, the RO grants service 
connection then assigns an evaluation.  The veteran's claim 
is actually a claim for compensation.  In establishing his 
claim of service connection, he presented evidence to 
establish the existence of disability.  The degree of 
disability is inherent in establishing the existence of 
disability.  In this case, the veteran was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The veteran was specifically 
advised of the type of evidence which would substantiate his 
claims and he was afforded additional time to submit such 
evidence.  Thus, the veteran was provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim and notice of how his claim was still 
deficient.  See VAOPGCPREC 8-03.

Moreover, the January 1999, October 2002 and May 2005 rating 
decisions, the December 1999 SOC, the SSOC's and the Board's 
October 2003 remand explained, in detail, the reasons for the 
grants and/or denials of the veteran's claims.  The veteran 
also offered testimony in support of his claims at a personal 
hearing.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, and 
written statements and testimony from the veteran.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Generally, when evaluating claims for increased ratings, the 
history of the veteran's disability is reviewed, but the more 
recent evidence is considered the most relevant to a claim 
for an increased rating.  Where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

However, in cases such as this, that arise from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran's service-connected PTSD has been rated under 
Diagnostic Code 9411 which governs ratings for PTSD, based on 
the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, 
the General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Historically, the veteran submitted a claim of service 
connection for PTSD in July 1998.  At a September 1988 VA 
examination, the veteran reported that he was divorced, and 
living with his girlfriend. The veteran reported that he had 
very few friends and believed his divorce was due to his 
inability to express tender feelings toward his wife.  The 
veteran was not receiving counseling at that time, and he was 
not on any psychotropic medications.  He complained of 
insomnia, sleeping only 2 to 3 hours per night because of 
frequent nightmares.  The veteran reported flashbacks and 
nightmares 2 to 3 times per week.  The veteran also reported 
difficulty concentrating and difficulty expressing his 
feelings.  

Mental status examination revealed a nervous and highly 
anxious veteran during the examination.  The veteran's mood 
was somewhat dysphoric and the veteran had difficulty 
concentrating.  The veteran's memory for recent and remote 
events appeared intact.  The veteran was alert and oriented.  
He had some exaggerated startle response to noises.  The 
veteran denied suicidal or homicidal ideations.  There were 
no ideas of reference or persecution.  The veteran's judgment 
and insight were considered fair.  The diagnosis was PTSD 
with depression and anxiety.  His Global Assessment of 
Functioning (GAF) score was 60, noting symptoms of depression 
and anxiety.  The examiner indicated that the veteran had 
difficulty holding a job because of his PTSD symptomatology.  
The examiner believed that the veteran was competent, but 
unemployable with moderate social and industrial impairment.  

In a January 1999 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective from July 17, 1998.  The veteran disagreed, 
asserting that his symptoms were more severe.  During the 
pendency of the appeal, the veteran submitted a statement 
which was received at the RO on January 25, 2002 wherein he 
essentially asserted that his PTSD symptoms had increased in 
severity.  

During a May 2002 VA PTSD evaluation, the veteran reported 
that his experiences in Vietnam had left him with feelings of 
alienation, detachment, numbing of responsiveness, 
depression, and insomnia.  He reported that he last worked in 
1995, and was unable to work due to his PTSD, and his 
glaucoma in both eyes with blindness in the right eye, 
arthritis of both knees and diabetes.  The veteran reported 
symptoms of irritability, short tempter, anger, and feelings 
of isolation.  The symptoms began shortly after Vietnam, and 
continued to get worse.  He sought treatment in 1999 and was 
prescribed medication.  The veteran reported current symptoms 
of nightmares and flashbacks of Vietnam traumatic 
experiences, insomnia, nervousness, depression, poor 
concentration, irritability and short temper.  The veteran 
did not like noise or crowds.  He avoided war movies, 
activities or situations that aroused recollection of 
traumatic Vietnam experiences.  

On mental status examination, the veteran was aloof and 
tended to isolate himself.  He was hyperalert with increased 
startle response most of the time.  His speech was coherent 
and relevant.  Mood was nervous and depressed.  Affect was 
constricted.  He admitted to auditory hallucinations about 
Vietnam every now and then.  There were no suicidal or 
homicidal ideas elicited.  Orientation and memory were 
preserved.  Insight and judgment were intact.  The diagnosis 
was moderate to severe PTSD.  A GAF score of 50 - 60 was 
noted based on moderate to severe impairment in his social 
and industrial adaptability and unemployability due to PTSD 
symptoms and medical problems.  

In a rating decision issued in October 2002, the RO increased 
the rating for the service-connected PTSD to 30 percent, 
effective from January 25, 2002, the date on which the RO 
received the veteran's statement asserting that his symptoms 
had worsened.    

At his May 2003 hearing, the veteran testified that he lived 
alone, had no friends, did not go out much, and relied 
heavily on his cousin for grocery shopping.  He was unable to 
maintain meaningful relationships because of anger and 
distrust and he avoided people most of the time.  He 
testified that he was unable to hold a job because of an 
inability to get along with others.  

At an April 2004 VA examination, the examiner did not have 
the claims file and was unable to conduct a meaningful 
examination due to what appeared to be clinically significant 
impairment due to medication use.  The examiner noted that 
the veteran was taking hydrochlorothiazide, risperidone, 
trazodone, Paxil and hydroxyzine.  The examiner opined that 
the veteran appeared to be experiencing clinically 
significant mal-adaptive behavioral and psychological changes 
that were due to the affects of the medications, which were 
manifested by impaired social and occupational functioning.  
The affect of the medications make it impossible for the 
examiner to discern the presence of PTSD because of his 
cognitive functioning and the inability to maintain 
consciousness.  The diagnosis was polysubstance intoxication.  

VA outpatient mental health records show continued treatment 
and therapy for PTSD.  For example, a February 2005 treatment 
record notes the veteran's complaints of poor sleep, 
avoidance, lack of interest in activities and continued 
nightmares.  

At a February 2005 VA examination, the examiner noted that he 
reviewed the veteran's claims file and summarized the 
veteran's history with regard to his mental health, dating 
back to 1983.  The veteran reported an inability to 
concentrate and an increase in his nervousness. The veteran 
reported that his daughter and his cousin assisted him with 
managing his finances.  The veteran reported that he had no 
hobbies, no friends and no interests.  He had problems with 
trust which affected his ability to maintain meaningful 
relationships and maintain gainful employment.  The veteran 
reported flashbacks and nightmares with night sweats and 
insomnia.  He indicated that he reported to appointments with 
a psychologist and a psychiatrist once every three to four 
months.  The veteran's medications included Vistaril, Paxil, 
Resperdal and Desyrel.    

On mental status examination, the veteran's gait and speech 
were generally within normal limits.  He provided adequate 
eye contact, and no bizarre mannerisms were displayed.  He 
was cooperative, and he established an adequate rapport with 
the examiner.  Overtly, the veteran presented with a solemn 
demeanor and no smiles were displayed during the examination.  
The veteran reported depression, anxiety, anger, anhedonia, 
difficulties sleeping, psychomotor retardation, fatigue, 
feelings of guilt, worthlessness and hopelessness, 
difficulties concentrating and recurring thoughts of death.  
Nightmares occurred at least once per week.  The veteran was 
irritable and had trouble with impulse control.  The veteran 
also described feelings of paranoia and auditory 
hallucinations.  The examiner noted that the veteran was in 
contact with reality, and he was oriented to person, place, 
date, and day of the week.  His immediate, recent, and remote 
memory skills were grossly intact.  Overall, the veteran 
displayed moderate concentration skills during the 
examination.  No gross impairment in his communication skills 
or cognitive functioning was evidenced other than his 
difficulties with recent memory skills.  Conversationally, 
the impression of average intelligence was created.  The 
diagnosis was chronic PTSD, moderate to severe, along with 
dysthymic disorder.  The Global Assessment of Functioning 
(GAF) was listed as 45 for PTSD and 53 for dysthymic 
disorder.  

The examiner noted that the veteran reported no changes in 
his level of anger, startle reflex or difficulties recalling 
the details of his traumatic events since his last 
examination.  In contrast, the examiner noted, the veteran's 
avoidance of people and situations had increased, his 
numbness of feelings had worsened, his difficulties feeling 
close to and in trusting others had increased, and his 
intrusive thoughts had worsened.  The examiner also pointed 
out that the Global Assessment of Functioning (GAF) score was 
reduced to reflect the veteran's report of auditory and 
visual hallucinations that appeared to occur predominantly in 
conjunction with his flashbacks and PTSD traits.  

The examiner concluded that the veteran's PTSD symptoms had a 
moderate negative impact on his occupational functioning due 
to his level of anger, emotional reactivity, reduced 
tolerance for frustration, difficulties concentrating, and 
interpersonal wariness.  Similarly, it was felt that his PTSD 
traits and depressive features had a moderate to severe 
negative impact on his social relationships due to the 
aforementioned factors combined with his anhedonia, 
difficulties sleeping, reduced self-esteem, and social 
withdrawal.  While those factors were felt to contribute 
significantly to the veteran's experiencing difficulties 
working, it was felt that it was as likely as not that his 
medical conditions were the primary factors that limited his 
employability.  Once both his mental conditions and physical 
limitations were considered together, it was anticipated that 
the veteran would have significant difficulty finding 
employment or sustaining employment over the long term.  

In a May 2005 rating decision, the RO increased the rating 
for the service-connected PTSD to 50 percent, effective from 
February 1, 2005.  The appeal continued and the case was 
subsequently returned to the Board for adjudication.  

In sum, the medical evidence in this case shows that the 
veteran's PTSD was manifested by symptoms that more nearly 
approximated the criteria for the assignment of an initial 50 
percent rating, but at some point, the symptoms increased in 
severity warranting a 70 percent rating from that point 
forward.  For example, the earlier examination in September 
1998 noted that the veteran was highly anxious and nervous 
with a dysphoric mood.  The veteran reported frequent 
flashbacks and nightmares, and chronic insomnia.  These 
symptoms were reported at subsequent examinations in May 2002 
and February 2005.  However, at the September 1998 
examination, the veteran reported that although he was 
divorced, he had a live-in girlfriend at that time.  
Furthermore, the veteran was not seeking counseling and he 
was not on any psychotropic medications at the time of the 
September 1998 examination.  The examiner found the veteran's 
symptoms reflected moderate social and industrial impairment.  

After the veteran submitted a statement in January 2002 
asserting that his PTSD had increased in severity, he was 
afforded a VA examination in May 2002 which indeed reflected 
an increase in severity of his PTSD symptoms.  Specifically, 
the medical evidence reflected symptoms of isolation, 
avoidance, numbness, alienation, irritability, short temper 
and anger.  These symptoms were not reported during the 1998 
examination.  The veteran reported these feelings had 
recently worsened.  

The Board finds that the veteran's subjective complaints are 
supported by the record.  For example, at the time of the May 
2002 examination, the veteran was no longer living with a 
girlfriend, and noted that his inability to maintain 
effective relationships left him isolated and alienated.  In 
other words, the earlier examination in 1998 reflected 
difficulty in maintaining effective relationships, whereas 
later examinations reflect an inability to establish or 
maintain effective and meaningful relationships.  
Furthermore, the record reflects that the veteran did not 
take psychotropic medication or seek therapy at the time of 
the September 1998 examination, but began seeking counseling 
and began taking psychotropic medications for his PTSD 
sometime prior to the May 2002 examination.  Finally, the 
symptoms of irritability, impaired impulse control, increased 
startle response and auditory hallucinations were not noted 
or reported on the previous examination of September 1998.  
In addition, and importantly, the May 2002 examiner found the 
veteran's PTSD to be moderate to severe with moderate to 
severe impairment in his social and industrial adaptability.  
Furthermore, at the veteran's February 2005 examination, the 
examiner specifically noted that the veteran's PTSD symptoms 
had worsened, as evidenced in particular by the veteran's 
increase in avoidance, numbness of feelings and inability to 
maintain meaningful or effective relationships.  The examiner 
also noted that the veteran's intrusive thoughts had 
worsened.  For these reasons, the Board finds that the 
evidence shows an increase in the severity of the PTSD 
symptoms during the appeal period.

The Board notes that although it is clear that an increase in 
severity occurred at some point between the time of the 
September 1998 examination and the May 2002 examination, it 
is not entirely clear as to exactly when that increase took 
place.  It is likely that the increase was gradual.  However, 
when, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Thus, and resolving 
all doubt in the veteran's favor, the Board considers the 
veteran's statement received on January 25, 2002, as the 
first evidence of an increase in PTSD symptomatology, and as 
such, finds it appropriate to assign a 70 percent rating as 
of that date.  

Although the veteran's PTSD symptoms meet the criteria for 
the assignment of an initial 50 percent rating, with an 
increased rating of 70 percent on January 25, 2002, the 
medical evidence of record has never shown that the veteran's 
service-connected PTSD symptomatology has met the criteria 
for the assignment of a 100 percent schedular rating at any 
time during the appeal period.  

Examinations of September 1998, May 2002 and February 2005 
all note that the veteran was oriented to person, place and 
time, that he did not display any gross impairment in 
cognitive functioning, and that he made appropriate eye 
contact with normal speech.  Insight and judgment were never 
noted to be grossly impaired.  No bizarre mannerisms were 
ever noted, and the examiners never indicated that the 
veteran was ever in danger of hurting himself or others.  
Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, the veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  

In sum, the medical evidence of record does not reflect that 
the veteran's PTSD was, or is, of such severity as to warrant 
a 100 percent schedular rating at any time during the appeal 
period.  

The Board does find, however, that the veteran's PTSD was 
initially moderate in degree, and increased to moderately 
severe, as reflected in the medical records.  As such, the 
Board finds, based on its review of the entire record, that 
since the effective date of service connection, the service-
connected disability picture referable to PTSD was shown to 
more nearly approximate the schedular criteria that supports 
the assignment of an initial 50 percent rating; and since 
January 25, 2002, the service-connected disability picture 
referable to PTSD is shown to more nearly approximate the 
schedular criteria that supports the assignment of a 70 
percent rating under Diagnostic Code 9411.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
including Diagnostic Code 9411 (2005).  




ORDER

An initial rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  

An increased rating of 70 percent, but not higher, for the 
service-connected PTSD is granted, effective from January 25, 
2002, subject to the regulations controlling to disbursement 
of VA monetary benefits.  


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


